PER CURIAM.
Appellant was convicted of burglary and sentenced to an indeterminate term of 10 to-IS years. The transcript of testimony shows that prior to appellant’s arrest the store which was burglarized had been checked by a police officer who found nothing-wrong. About five minutes later the same police officer returning on his rounds found the glass in the door to the store broken. Appellant was inside the store with the booty in his pockets. Appellant entered a plea of not guilty and was represented by counsel at the trial.
Appellant filed his notice of appeal in propria persona and counsel was appointed by the trial court, pursuant to A.R.S. § 13— 161, to handle his appeal. Counsel advised. *96this court by written communication that Tie had searched the record including the •transcript of testimony and has been un.able to find grounds upon which an appeal ■could be based. This court ordered the appeal be submitted. On examination of the irecord and transcript we find no error.
Affirmed.
BERNSTEIN, C. J., UDALL, V. C. J., and STRUCKMEYER, JENNINGS and .LOCKWOOD, JJ., concur.